


CANCELLATION OF PROMISSORY NOTE

 

This Cancellation of Promissory Note Agreement (“Cancellation Agreement”) is
entered into as of this 7th day of January, 2014, by and among Metrix360, a
California corporation (“Borrower”), Clearance.co, a California corporation
(“Lender”), Development Capital Group, Inc., a Florida corporation and parent
company of Lender (“DCG”), and Shahbod Rastegar, an individual (“Shoubi”).

 

R E C I T A L S

 

A. WHEREAS, Borrower and Lender executed that certain Promissory Note dated as
of June 30, 2014, in the original principal amount of $148,388.85 plus accrued
interest (the “Note”);

 

B. WHEREAS, as of January 7, 2014, $95,744.72 was due under the Note.




C. WHEREAS, Shoubi is officer of Lender, officer and director of DCG, and sole
shareholder of Borrower;

 

D. WHEREAS, the parties agree that Shoubi shall cancel 33,000,000 shares of
common stock of DCG (“Shares”) as consideration for Lender canceling the Note as
fully paid;




E. WHEREAS, in connection with this Cancellation Agreement, Shoubi shall deliver
to DCG that certain Lock-Up Agreement dated herewith for the lock-up and
leak-out of Shoubi’s remaining 6,000,000 shares of DCG common stock according to
the terms therein; and

 

F. NOW, THEREFORE, based on the foregoing under the conditions stated below, the
parties hereto desire to cancel the Note.

 

A G R E E M E N T

 

1.

The Note is hereby terminated and cancelled, is deemed fully paid as to any
principal and interest, and is of no further force and effect.

2.

The Shares are hereby deemed canceled, and Shoubi shall effect such cancellation
with DCG’s transfer agent within 7 days of the date hereof.

3.

Shoubi shall deliver an executed copy of the Lock-Up Agreement dated herewith.



 




IN WITNESS WHEREOF, the parties hereto have executed this Cancellation
Agreement.




Shahbod Rastegar


Clearance.co                                        

 

/s/ Shahbod Rastegar
Shahbod Rastegar

President







Metrix360




/s/ Shahbod Rastegar
Shahbod Rastegar

President


 

Development Capital Group, Inc.



 



/s/Jonathan Lindsay


Jonathan Lindsay

Independent Director

 








